--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


CONSULTING SERVICES  AND FINDERS FEE AGREEMENT


THIS AGREEMENT made as of the 1st day of February, 2012.


BETWEEN:


PANA-MINERALES S.A., a company incorporated under the laws of the State of
Nevada, USA, having a head office at First Floor Commercial Area, Calle 53,
Marbella, Panama City, Panama
(the "Company")
OF THE FIRST PART
AND:


JOSEPH BUCCI, an individual residing in the Province of Alberta with a mailing
address of 927 Drury Ave. N.E., Calgary, Alberta T2E 0M3


(the "Consultant")
OF THE SECOND PART


WHEREAS:


A.
The Company is a US reporting company carrying on the business of mineral
exploration and exploitation.



B.
The Company wishes to retain the Consultant to provide services to the Company
as more particularly described in Contract Services, as defined herein;



C.
The Consultant has agreed to provide the services and has agreed to act as a
consultant to the Company, and its affiliates, in accordance with the provisions
of this Agreement.



NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual covenants and agreements hereafter set forth, the parties hereto do
hereby covenant and agree as follows:


1.           Appointment and Duties

1.1           Appointment and Duties.  The Company hereby retains the Consultant
to render to the Company the services described in the Consulting Services
Description attached hereto as Exhibit A (the "Contract Services").  The
Consultant shall provide the services personally and shall sub-contract with
such other persons as determined by the Consultant to provide the Contract
Services.





Pana-Minerales S.A.
Page 1 of 12
Consulting Agreement

 
 
 

--------------------------------------------------------------------------------

 

1.2
Variation.  The particulars of the Contract Services may be changed from time to
time by mutual written agreement without thereby terminating this Agreement,
and, notwithstanding any such change, the Contract Services shall be construed
as continued under this Agreement as modified unless, and until, this Agreement
is formally terminated in writing or expires.



1.3           Independent Contractor.  The Consultant shall be an independent
contractor and not the servant, employee or agent of the Company.  The
Consultant shall perform the services and discharge his related duties under the
general direction of the proper officers of the Company and shall be subject to
the control of the Board of Directors or the senior executives of the Company
(“Chairman”) in respect of the manner in which he performs the Contract Services
or otherwise carries out the instructions and directions it may be given from
time to time in relation to the Contract Services.  Except as specifically
provided in this Agreement, Consultant will not be eligible for, and hereby
knowingly and voluntarily waives, any and all employee benefits that Company
provides to its common law employees, nor will Company make deductions from
payments made to Consultant for taxes, including without limitation, local state
or federal sales, use, excise, personal property or other similar taxes or
duties, all of which will be Consultant’s responsibility.  Consultant shall be
solely responsible for and shall make proper and timely payment of any
withholding or other taxes, such as the Consultant’s estimated state and federal
income taxes and self-employment tax.  Consultant agrees to indemnify and hold
Company harmless from any liability for, or assessment of, any such taxes
imposed on Company by relevant taxing authorities.  Consultant will have no
authority to enter into contracts that bind Company or create obligations on the
part of Company without the prior written authorization of Company.


2.      TERM


Term.  The Consultant shall provide the Contract Services in accordance with the
provisions of this Agreement during the term commencing on February 1, 2012 (the
"Commencement Date") and, except in the case of earlier termination as
hereinafter specifically provided for, shall continue for a period of twelve
(12) months (the “Term”) until January 31, 2013 (the "Termination Date").  The
Term may be extended by mutual agreement upon the within terms, or such other
terms, as the Company and the Consultant may agree in writing.





Pana-Minerales S.A.
Page 2 of 12
Consulting Agreement

 
 
 

--------------------------------------------------------------------------------

 



3.      TIME AND PLACE OF SERVICE


3.1           Time of Performance.  Unless otherwise provided in Contract
Services, the Consultant shall perform the Contract Services at such times and
during such hours as the proper officers of the Company may request and that are
commensurate with prevailing industry standards and practice for the performance
of such services in accordance with sound and efficient business practice.


3.2           Place of Service.  The Consultant acknowledges that in providing
services, the employees of the Consultant will be required from time to time to
travel and provide services elsewhere than at the Consultant’s principal offices
in Calgary, Alberta, and/or other branch offices as may be established, and the
Consultant agrees to such amount of travel away from the principal office of the
Consultant as may be reasonably necessary for the purposes of the Company's
business and the Company agrees to reimburse all reasonable travel and related
expenses incurred by the Consultant in that regard.


3.3           Reports and Ownership.  The Consultant shall from time to time
upon the request of the Chairman, or other proper executive officers of the
Company, fully inform such officers of the work done and to be done by the
Consultant in connection with the provision of the Contract Services in such
detail as may be reasonably requested and permit the Company, and its officers,
and other representatives, at all reasonable times to inspect, examine, review
and copy all findings, data, specifications, drawings, reports, analyses,
documents, financial, operating, technical and other information whether
complete or incomplete (collectively the "Material") that have been produced,
received or acquired by the Consultant, or provided by the Company, or third
parties to the Consultant, as a result of this Agreement.  All such Material,
and any equipment, machinery or other property provided by the Company to the
Consultant as a result of this Agreement, shall be the exclusive property of the
Company and shall be immediately delivered by the Consultant to the Company, or
its representatives, upon giving notice to the Consultant requesting delivery of
the Material, equipment, machinery, or other property, whether that notice is
given before, upon, or after the expiration or sooner termination of this
Agreement.


3.4           Conflict of Interest.  The Consultant shall refer to the Chairman,
or the executive officers of the Company, for consideration of all matters and
transactions in which the Consultant is, or may intend to be, involved and in
respect of which a real, or perceived, conflict of interest between the
Consultant and the Company, or another client of the Consultant, and the Company
may arise, however remote the possibility, and shall not continue or proceed
with such matters, or transactions, until the written approval of the Chairman,
or the proper executive officers, is obtained.  Nothing in this subsection 3.4
is intended to limit in any way the Consultant's fiduciary obligations and
duties to the Company which may arise by law or in equity.





Pana-Minerales S.A.
Page 3 of 12
Consulting Agreement

 
 
 

--------------------------------------------------------------------------------

 

4.           REMUNERATION AND BENEFITS


4.1           Fees.


The remuneration to be paid to the Consultant for all services to be rendered by
him under this Agreement to the Company shall be by way of a pre-paid fee in the
amount of 15,000,000 restricted shares of the common stock of the Company. In
addition, the Consultant shall be paid a finders fee equal to 5% of the value of
any properties acquired by the Company or any financings introduced to the
Company by the Consultant.  Such fees shall be paid by way of shares or cash at
the election of the Consultant.


4.2           Expenses.  In addition to travel expenses referred to in
subsection 3.2 above, the Company will reimburse the Consultant for all
reasonable and documented travel related expenses and business expenses incurred
in relation to the Company's business in the performance of the Contract
Services.   All expenses in excess of $500.00 monthly shall be prior approved by
the Company.


5.      TERMINATION


5.1           Termination by Consultant.  The Consultant may terminate this
Agreement by giving written notice of termination to the Company if the Company
is in material default of any of its obligations under Section 4 hereof and
fails to cure such default within thirty (30) days of delivery of a notice of
default in writing to the Company from the Consultant.


5.2           Termination by the Company.  The Company may immediately terminate
this Agreement and the engagement of a Consultant hereunder if the Consultant is
in material default of any of its obligations under this Agreement and all
shares issued shall be pro-rated over a 365-day period and Consultant will be
required to return such number of shares to the Company equal to 15,000,000
shares multiplied by (the remaining days in the Term after the termination date
divided by 365 days).  Also, the Company may terminate this Agreement at any
time without cause, or reason, upon giving sixty (60) days prior notice in
writing to the Consultant however, if termination is without cause, then any
shares issued to the Consultant pursuant to this Agreement are earned at the
time of issuance and the Consultant shall have no obligation to return any
shares issued to the Company.


5.3           Effective of Termination.  Upon termination of this Agreement, the
Consultant shall be entitled to the Fee, and any other benefits, and any
reasonable accrued expenses incurred on behalf of the Company, due to him up to
and including the date of termination.  The termination of the Consultant's
engagement under this Agreement shall not end the obligations of the Consultant
under Section 6, which obligation shall continue and survive such termination.





Pana-Minerales S.A.
Page 4 of 12
Consulting Agreement

 
 
 

--------------------------------------------------------------------------------

 

5.5           Resignation and Surrender of Documents.  Upon any termination of
this Agreement, including expiration of the Term without renewal, the Consultant
shall, unless otherwise requested by the Company, return to the Company,
promptly upon the Company’s written request therefore, any equipments,
documents, photographs, all books of account, records, reports and any other
property containing Confidential Information which were received by Consultant
pursuant hereto without retaining copies thereof.


6.           CONFIDENTIAL INFORMATION AND RESTRICTIVE COVENANT


6.1           Confidential Information.  The Consultant understands that
Confidential Information received by Consultant in the course of the engagement
with the Company is considered by the Company to be confidential in nature and
must be treated as such.  In consideration for being engaged as a consultant by
the Company as aforesaid, Consultant agrees to the covenants herein, and will
not, without the express written consent of the Company, use Confidential
Information for any purpose other than to provide the consulting services for
the benefit of the Company, or for which Consultant is engaged.
 
The Consultant acknowledges the following:


 
(a)
In connection with providing the Contract Services, the Consultant will have
access to financial, operating, technical, and other information concerning the
Company (which for the purposes of this Section includes subsidiaries and
affiliates of the Company) and its business opportunity and assets and which is
either; non-public, confidential, or proprietary in nature.  All such
information furnished to you by the Chairman, or executives of the Company, or
any of its officers, consultants, advisors or other representatives, and all
analyses, compilations, data, studies, or other documents made available to you,
or its representatives, or prepared by you in connection with providing the
Contract Services, are hereinafter collectively referred to as the "Confidential
Information".



 
(b)
The Confidential Information includes not only written information but
information transferred, or retained, orally, visually, electronically or by any
other means.



 
(c)
The Company is a reporting issuer and the Consultant acknowledges that there
will be restrictions on the purchase, or sale, of Company securities imposed by
applicable Canadian and United States securities laws and other domestic and
foreign laws relating to the possession of material information about a public
company which has not previously been made available to the public at
large.  The Consultant agrees that neither it, nor its employees, will not sell,
pledge, hypothecate or otherwise transfer or dispose of, or offer for sale, or
solicit offers to purchase, any securities of the Company while Consultant is in
possession of any material non-public information.






Pana-Minerales S.A.
Page 5 of 12
Consulting Agreement

 
 
 

--------------------------------------------------------------------------------

 

6.2           Non-Disclosure.  In relation to Confidential Information, the
Consultant agrees as follows:
 
(a)           The Consultant will keep in confidence all Confidential
Information.

 
 
(b)
The Consultant will not, either during the term of the contract with the
Company, or at any time thereafter, disclose, or reveal, in any manner
whatsoever the Confidential Information to any other person, except as required
to carry out the terms of its engagement, or as required by law, nor shall he
make any use thereof, directly or indirectly, for any purpose other than the
purposes of the Company and the Consultant shall not disclose, or use for any
purposes, other than those of the Company, the Confidential Information.  The
term "person" as used in this Section 6 shall be interpreted very broadly and
shall include without limitation any corporation, company, joint venture,
partnership or individual.



 
(c)
In the event that the Consultant's service with the Company is terminated, for
any reason whatsoever, Consultant shall return to the Company, promptly upon the
Company's written request therefor, any documents, photographs, magnetic tapes,
computer disks and other property containing Confidential Information which were
received by Consultant pursuant hereto, or prepared by Consultant in the course
of providing the Contract Services, without retaining copies hereof.



6.3           Public Domain.  The provisions of this Section 6 relating to
Confidential Information will not apply to any part of such Confidential
Information which the Consultant can clearly demonstrate, to the satisfaction of
the Company, is now, or subsequently becomes, part of the public domain through
no violation of the provisions hereof or was in the Consultant's lawful
possession prior to its disclosure to Consultant by the Company.


6.4           Restrictive Covenant.  The Consultant shall not, except on behalf
of the Company, at any time during the period of his service and within two (2)
years following termination of engagement with the Company, either individually,
or with any other person, whether as principal, agent, shareholder, officer,
adviser, manager, employee, or otherwise, do the following:


 
(a)
acquire, lease, or otherwise, obtain or control any beneficial direct or
indirect interest in the business opportunity, rights, or other rights or lands
in any business opportunity in which the Company holds, or is negotiating to
acquire an interest, or is actively seeking to acquire, or that is within a
distance of five (5) kilometres from any point on the outer perimeter of any
such property.






Pana-Minerales S.A.
Page 6  of 12
Consulting Agreement

 
 
 

--------------------------------------------------------------------------------

 

(b)           Conduct any solicitation, or business activities, or otherwise
work on or in respect of any business opportunity, within a distance of five (5)
kilometres from any point on the outer perimeter of any business property.


 
(c)
The provisions set forth above shall also apply to (i) all fifty states and (ii)
each foreign country, possession or territory in which Company may be engaged in
business at the termination of Consultant's employment or at any time within
twelve (12) months prior thereto; but only if Consultant was directly or
indirectly involved or exposed to plans for such business at any time within
twelve (12) months prior to termination.



 
(d)
Consultant further agrees that Consultant shall not for a period of two (2)
years, directly or indirectly, at any time in any manner, induce or attempt to
influence any Consultants, or Employees, of Company to terminate their
employment with Company.



 
(e)
Consultant acknowledges that in the event of any violation by Consultant of the
provisions set forth herein, Company will sustain serious, irreparable and
substantial harm to its business, the extent of which will be difficult to
determine and impossible to remedy by an action at law for money damages.
Accordingly, Consultant agrees that, in the event of such violation, or
threatened violation, by Consultant, Company shall be entitled to an injunction
before trial from any court of competent jurisdiction as a matter of course upon
the posting of not more than a nominal bond, in addition to all such other legal
and equitable remedies as may be available to Company.  Consultant further
agrees that, in the event any of the provisions of this Agreement are determined
by a court of competent jurisdiction to be contrary to any applicable statute,
law or rule, or for any reason unenforceable as written, such court may modify
any of such provisions so as to permit enforcement therefore as thus modified.



 
(f)
Notwithstanding anything to the contrary in this Agreement, if Company elects to
terminate Consultant's employment for any reason, other than good and sufficient
cause, then, in such event, the term of the non-competition provision set forth
above shall be reduced to the number of months that Consultant is entitled to
notice as per this Agreement.



6.5           If, notwithstanding the prohibition set forth in subsection 6.4,
the Consultant acquires, leases or otherwise obtains, or controls, any interest
in breach of subsection 6.4, the Consultant shall notify the Company of such
acquisition within thirty (30) days immediately following the date of such
acquisition and the Consultant agrees, upon demand by the Company, to convey, or
cause to be conveyed, such interest to the Company as soon as practicable
thereafter, in consideration of the payment by the Company to the Consultant at
the cost of acquisition.





Pana-Minerales S.A.
Page 7 of 12
Consulting Agreement

 
 
 

--------------------------------------------------------------------------------

 

6.6           The Consultant acknowledges that the Company would not have an
adequate remedy at law for monetary damages in the event that the covenants
referred to above are not performed in accordance with their terms and therefore
agrees that the Company shall be entitled to specific performance and
enforcement of the terms hereof in addition to any other remedy to which it may
be entitled, at law, or in equity.


6.7           The Consultant shall, in addition to any damages which may result
from any breach of any provision of this Section 6, pay to the Company the
costs, including reasonable lawyer's fees, court costs and disbursements, in
relation to enforcing the terms and conditions of this Agreement.


6.8           The Consultant agrees that all restriction in this Section 6 are
necessary and fundamental to the protection of the business of the Company and
are reasonable and valid, and all defences to the strict enforcement thereby by
the Company are hereby waived by the Consultant.


6.9           Each provision of Section 6 is declared to constitute a separate
and distinct covenant and to be servable from all other separate and distinct
covenants.


6.10           If any covenant or provision of this Section 6 is determined to
be void or unenforceable in whole, or in part, it shall not be deemed to affect
or impair the enforceability or validity of any other covenant or provision of
this Section 6 or this Agreement, or any part thereof.


6.11           Consultant agrees that it will not, without prior written consent
of Company, use in advertising, publicity or otherwise, the name of Company or
refer to the existence of this Agreement in press releases, advertising, or
materials distributed to prospective customers.


7.      RELEASE AND INDEMNITY


7.1           Release.  The Consultant releases and forever discharges the
Company from all actions, causes of action, claims and demands, for or by reason
of any damage, loss or injury to the person and property of the Consultant or
any consequential damage flowing from such damage, loss or injury which may be
sustained in respect of any incident during the term of this contract or the
performance of services by the Consultant to the Company.


7.2 Indemnity.   The Consultant shall indemnify and hold harmless the Company,
its agents and employees from and against all claims, demands, losses, costs,
damages, actions, suits or proceedings by third parties that arise out of, or
are attributable to, the Consultant's performance of services under this
contract including without limitation those relating to bodily injury, sickness,
disease or death of the Consultant or loss or damage or destruction of property
of the Consultant.





Pana-Minerales S.A.
Page 8 of 12
Consulting Agreement

 
 
 

--------------------------------------------------------------------------------

 

The Company agrees to save and hold harmless Consultant from, and against, any
and all claims, causes of action, lawsuits, losses, and liability brought or
assessed by third parties against the Company, its principals and shareholders,
and Consultant arising out of any damage or injury occasioned by or in
connection with the Consultant’s performance of the Contract Services, and from
and against all liability for costs, fees, and legal expenses in connection
herewith, except in the event Consultant should be found guilty of willful
misconduct or gross negligence.  Consultant’s liability, if any, shall in no
event exceed the amount of professional fees paid to Consultant by the Company
for services rendered.


Additionally, the Company shall assume all obligations and liability associated
with regulatory compliance in all applicable jurisdictions as relate to
securities laws and other regulations that shall govern the operation,
financing, and corporate governance of the Company.  The Consultant shall not be
asked to perform any tasks, or duties, that would contravene such regulations.


8.      NOTICE


Any notice or other writing required, or permitted, to be given hereunder shall
be deemed to be sufficiently given if delivered, or if mailed by registered
mail, or by facsimile, addressed as follows:


In the case of the Company:                                Pana-Minerales S.A.
 First Floor Commercial Area, Calle 53
              Marbella, Panama City, Panama
  Facsimile :
In the case of the Consultant:
Joseph Bucci
927 Drury Ave N.E.
Calgary, Alberta  T2E 0M3
Canada
                        Facsimile :


Any such notice given as aforesaid shall be deemed to have been given to the
parties hereto if delivered, when delivered, or if mailed, on the date of
receipt of such mailing or, if via facsimile, on the date of actual receipt of
such facsimile.  Any party may from time to time, by notice in writing, change
its address for the purpose of this Section.


9.           ENTIRE AGREEMENT


This Agreement constitutes the entire agreement between the parties with respect
to the services of the Consultant to be provided to the Company, and supersedes
all prior agreements, representations, understanding and commitments, whether
oral or written.  This agreement may not be amended except by way of an
instrument in writing executed by both parties.





Pana-Minerales S.A.
Page 9 of 12
Consulting Agreement

 
 
 

--------------------------------------------------------------------------------

 

10.           NON-WAIVER


Any condoning, excusing or overlooking by the Company of any default, breach, or
non-observance by the Consultant at any time, or times, in respect of any
agreement, proviso, or condition contained in this Agreement shall not operate
as a waiver of the Company's rights under this Agreement in respect of any
subsequent default, breach or non-observance nor as to defeat or affect in any
way the rights of the Company under this Agreement in respect of any subsequent
default, breach, or non-observance.


11.           HEADINGS


The headings to the sections in this Agreement have been inserted as a matter of
convenience and are for reference only and in no way define, limit or enlarge
the scope or meaning of this Agreement or any provision of it.


12.           ILLEGALITY


Should any provision, or provisions, of this Agreement be illegal or not
enforceable, it, or they, shall be considered separate and severable from this
Agreement and its remaining provisions shall remain in force and be binding upon
the parties as though the provision or provisions had never been included.


13.           GOVERNING LAWS


This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada, U.S.A., without regard to any choice of law or conflict of
law provisions thereof.


14.           ARBITRATION.
 
Any dispute or claim arising out of, or in connection with, any provision of
this Agreement, excluding the Company’s right to seek injunctive relief under
Section 6 hereof, will be finally settled by binding arbitration in the county
in which the principal executive offices of the Company are located in
accordance with the rules of the American Arbitration Association.  The parties
shall mutually agree on one arbitrator.  The arbitrator shall apply Nevada law,
without reference to rules of conflicts of law or rules of statutory
arbitration, to the resolution of any dispute.  Judgment on the award rendered
by the arbitrator may be entered in any court having jurisdiction
thereof.  Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary, or interim, equitable relief, or to
compel arbitration in accordance with this paragraph, without breach of this
arbitration provision.
 




Pana-Minerales S.A.
Page 10  of 12
Consulting Agreement

 
 
 

--------------------------------------------------------------------------------

 

15. SUCCESSORS AND ASSIGNS


15.1           This Agreement shall not be assignable by either party; provided,
however, that if the Company shall merge into, or consolidate with, or transfer
substantially all of its assets to, another corporate, or business entity, this
Agreement shall run to the benefit of and may be assigned to the Company's
successors resulting from such merger, consolidation or transfer.


15.2           Except as otherwise provided in this Agreement, all terms of this
Agreement shall be binding upon the respective successors and permitted assigns
of the parties hereto and shall enure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and permitted assigns.


16. ADVICE OF COUNSEL.
 
Each Party acknowledges that, in executing this agreement, such Party has had
the opportunity to seek the advice of independent legal counsel, and has read
and understood all of the terms and provisions of this agreement.  This
Agreement shall not be construed against any Party by reason of the drafting or
preparation hereof.
 
17. COUNTERPARTS


This Agreement may be signed in one or more counterparts, each of which may be
executed and delivered via facsimile with the same validity as if it were a
manually executed document.


THE PARTIES, intending to be contractually bound, have executed this Agreement
hereof as of the date first written above.


PANA-MINERALES S.A.





Per:                                                                                                            


Name:                                                                         Name:
JOSEPH BUCCI              
 
Title:                                                      





Pana-Minerales S.A.
Page 11 of 12
Consulting Agreement

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Contract Services Description




Consultant shall provide the services to undertake the management activities of
all mineral exploration programs and the Company staff undertaking such
programs, under the direction of the Chief Executive Officer of the Company,
including corporate financing, strategic planning, management supervision,
financial planning, budget preparation and budget analysis as related to all
mining assets held or acquired by the Company.  Consultant, as appointed by the
Board of Directors, shall not have the authority to make decisions to bind the
Company contractually.


Consultant shall assist the Company identifying and negotiating property
acquisitions, and fund raising for the Company and shall be paid a finders fee
pursuant to this Agreement for any properties introduced to the Company by the
consultant or any financings introduced to the Company by the Consultant.   No
fees shall be paid on any negotiations undertaken on behalf of the Company which
were not directly introduced by the Consultant.









Pana-Minerales S.A.
Page 12 of 12
Consulting Agreement

 
 
 

--------------------------------------------------------------------------------

 
